[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________           FILED
                                              U.S. COURT OF APPEALS
                           No. 11-11630         ELEVENTH CIRCUIT
                       Non-Argument Calendar         JAN 9, 2012
                     ________________________        JOHN LEY
                                                       CLERK
                       Agency No. A087-361-944




RU LIN,

                                                              Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                                              Respondent.

                     ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                      ________________________

                           (January 9, 2012)

Before TJOFLAT, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
       Ru Lin, a native and citizen of China, seeks review of the Board of

Immigration Appeals’s (“BIA”) final order affirming the Immigration Judge’s

(“IJ”) denial of her application for asylum and withholding of removal under the

Immigration and Nationality Act (“INA”), and withholding of removal under the

United Nations Convention Against Torture (“CAT”). Before the IJ, Lin testified

that China subjected her to a forced abortion, and presented a certificate that

indicated that she had underwent an abortion. The BIA affirmed the IJ’s denial of

asylum and withholding of removal based upon the IJ’s adverse-credibility

finding.

       On appeal, Lin argues that (1) remand is necessary in light of the IJ’s

reliance on Matter of M-F-W- & L-G-, 24 I. & N. Dec. 633 (BIA 2008), because

the Second Circuit subsequently vacated the order of removal in that case and

remanded to the BIA after Lin’s appeal to the BIA was pending; and

(2) substantial evidence did not support the BIA’s adverse-credibility

determination.1 Specifically, Lin argues that the BIA improperly relied on



1
        Lin also argues the merits of her asylum and withholding of removal claims, but the BIA
did not address them in its decision. Accordingly, these issues are not properly before us. See
Kueviakoe v. U.S. Att’y Gen., 567 F.3d 1301, 1304 (11th Cir. 2009) (holding that we review the
BIA’s decision where it issues its own decision without expressly adopting that of the IJ).

                                               2
speculation and conjecture when it found implausible Lin’s testimony that Chinese

officials followed her ex-husband for an hour and a half in an attempt to locate her

after she missed a mandatory appointment to ensure that she was not pregnant.

She further argues that the BIA improperly relied upon a statement, located in the

U.S. Department of State’s 2007 Profile of Asylum Claims and Country

Conditions for China (“Asylum Profile”), that “abortion certificates” were only

issued for voluntary abortions.

      Where the BIA issues its own opinion, we review its decision, except to the

extent that it expressly adopts the IJ’s decision. Kueviakoe v. U.S. Att’y Gen., 567

F.3d 1301, 1304 (11th Cir. 2009). The BIA’s factual determinations, including

credibility determinations, are reviewed under a substantial evidence standard. Id.

We view the evidence in the light most favorable to the agency’s decision and

draw all reasonable inferences in favor of that decision. Adefemi v. Ashcroft, 386

F.3d 1022, 1026-27 (11th Cir. 2004) (en banc). The BIA’s decision must be

affirmed if it is supported by reasonable, substantial, and probative evidence on

the record considered as a whole. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001). Factual findings may only be reversed where the record compels

it. Adefemi, 386 F.3d at 1027.

      An applicant must establish eligibility for relief from removal through

                                         3
credible, direct, and specific evidence. Forgue v. U.S. Att’y Gen., 401 F.3d 1282,

1287 (11th Cir. 2005). While a petitioner’s credible testimony may be, alone,

sufficient to support his burden of proving eligibility for relief from removal, a

denial of relief may be solely supported by an adverse-credibility determination.

See id. The BIA must offer specific, cogent reasons for an adverse-credibility

determination, and, upon such a determination, the applicant bears the burden of

demonstrating that it was not supported by specific, cogent reasons, or that it was

not based upon substantial evidence. Id. Adverse-credibility determinations may

not be based upon speculation and conjecture. See Tang v. U.S. Att’y Gen., 578

F.3d 1270, 1278 (11th Cir. 2009). While the BIA may not selectively consider

parts of U.S. State Department country reports in order to deny a petitioner’s

claim, see id. at 1280, it may rely heavily upon them, see Djonda v. U.S. Att’y

Gen., 514 F.3d 1168, 1175 (11th Cir. 2008).

      The REAL ID Act of 2005 governs credibility determinations regarding

applications for asylum and withholding of removal filed after May 11, 2005.

Kueviakoe, 567 F.3d at 1305. That statute reads:

      Considering the totality of the circumstances, and all relevant factors,
      a trier of fact may base a credibility determination on the demeanor,
      candor, or responsiveness of the applicant or witness, the inherent
      plausibility of the applicant’s or witness’s account, the consistency
      between the applicant’s or witness’s written and oral statements

                                          4
      (whenever made and whether or not under oath, and considering the
      circumstances under which the statements were made), the internal
      consistency of each such statement, the consistency of such
      statements with other evidence of record (including the reports of the
      Department of State on country conditions), and any inaccuracies or
      falsehoods in such statements, without regard to whether an
      inconsistency, inaccuracy, or falsehood goes to the heart of the
      applicant’s claim, or any other relevant factor. There is no
      presumption of credibility, however, if no adverse-credibility
      determination is explicitly made, the applicant or witness shall have a
      rebuttable presumption of credibility on appeal.

INA § 208(b)(1)(B)(iii), 8 U.S.C. § 1158(b)(1)(B)(iii). Because of the petitioner’s

burden and the totality-of-the-circumstances test, tenable explanations for

inconsistencies or implausibilities are insufficient to reverse a BIA’s adverse-

credibility findings if the explanation would not compel a reasonable fact-finder to

reverse the adverse-credibility finding. See Chen v. U.S. Att’y Gen., 463 F.3d

1228, 1233 (11th Cir. 2006).

      The BIA did not rely upon Matter of M-F-W- & L-G-, and its decision is the

only one we may review. Accordingly, remand is unnecessary. Substantial

evidence supported the BIA’s adverse-credibility determination. Although the

BIA improperly speculated as to Chinese officials’s possible reactions to a woman

who misses a mandatory checkup, the Asylum Profile contradicted her claim that

China subjected her to a forced abortion. In light of this conflict, Lin

has not demonstrated that the record compels a reversal of the BIA’s adverse-

                                          5
credibility determination.

      After a review of the record and the parties’s briefs, we deny Lin’s petition

for review.

      PETITION DENIED.




                                         6